IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES BARBOUR,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2068

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 9, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

James Barbour, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied on the merits.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.